

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.61


FAR EAST ENERGY CORPORATION


AMENDED AND RESTATED
NONQUALIFIED STOCK OPTION AGREEMENT


Far East Energy Corporation (the "Company") and Thomas Williams ("Optionee")
hereby agree to amend and restate the stock option agreement previously entered
into between the Company and Optionee on February 24, 2004, a copy of which is
attached hereto (the "Original Option Agreement").  This amendment and
restatement is made solely with respect to those Options which vested after
December 31, 2004 and the terms of the Original Option Agreement  shall remain
in effect with respect to all Options that vested prior to January 1, 2005.
 




General Information


Name:
Thomas Williams
   
Award Date:
February 24, 2004
   
FMV on the Award Date:
$2.09
   
Affected Options
300,000
   
Exercise Price for the Affected Options:
$2.09
   
Expiration Date:
February 24, 2009








 
 
 

--------------------------------------------------------------------------------

 

FAR EAST ENERGY CORPORATION
AMENDED AND RESTATED
NONQUALIFIED STOCK OPTION AGREEMENT


THIS AMENDED AND RESTATED NONQUALIFIED STOCK OPTION AGREEMENT (this "Agreement")
is made and entered into as of this 27th day of December, 2007, by and between
FAR EAST ENERGY CORPORATION, a Nevada corporation (the "Company"), and Thomas
Williams ("Optionee").


WHEREAS, the Company and the Optionee previously entered into a Stock Option
Agreement (the "Original Option Agreement") dated as of February 24, 2004
setting forth the grant of options to purchase 400,000 shares of common stock of
the Company, par value $0.001 per share (the "Common Stock") at an exercise
price of per share of $2.00;


WHEREAS, the Company and Optionee acknowledge that 100,000 options vested on or
before December 31, 2004, and that 300,000 options vested on or after January 1,
2005 (the "Affected Options");


WHEREAS, the terms of the 100,000 options that vested prior to December 31, 2004
shall remain unmodified and are governed in their entirety by the Original
Option Agreement;


WHEREAS, the Optionee understands that the 300,000 options that vested after
December 31, 2004 are discounted Options subject to Section 409A ("Section
409A") of the U.S. Internal Revenue Service Code of 1986, as amended (the
"Code") and that in order to avoid the adverse tax consequences thereunder the
Affected Options must be brought into compliance with Section 409A;


WHEREAS, the Company and Optionee have elected to bring the Affected Options
into compliance by repricing the per Share Exercise Price of all of the Affected
Options to $2.09, which was the fair market value of a share of Common Stock on
the date the Award was granted; and


WHEREAS, by executing this Agreement, the Company and Optionee desire to amend,
replace and supersede the Original Option Agreement.


NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, and other good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, and intending to be legally bound, it is agreed as
follows:


1.           Non-Qualified Stock Options to Purchase Shares.


(a)           Number of Option Shares and Option Prices.  The Company granted
the Affected Options to the Optionee under the Original Option Agreement as
non-qualified stock options, to purchase shares of the Company's Common Stock,
par value $0.001 per share (the "Option Shares") are subject to Section 409A of
the Code (the "Affected Options"), and which have an exercise price of $2.09 per
share ("Option Price").


(b)           Exercise Period.  The Affected Options shall be exercisable, in
whole or in part, subject to the vesting schedule and other terms set forth in
this Agreement, until February 24, 2009 (the "Exercise Period").


(c)           Vesting Schedule.  As of the date of this Agreement, the Affected
Options are fully (100%) vested.


(d)           Original Option Agreement.  Optionee hereby (i) releases and
surrenders to the Company 300,000 shares of 400,000 shares of Common Stock
subject to the Original Option Agreement and (ii) acknowledges and agrees that
the from and after the date hereof the Original Option Agreement shall represent
an option to purchase, subject to the terms and conditions of the Original
Option Agreement, 100,000 shares of Common Stock and that Optionee.  Except as
provided in this Section 1(d), the terms and conditions of the Original Option
Agreement shall remain in full force and effect.


2.           Manner of Exercise and Terms of Payment.  The Affected Options may
be exercised in whole or in part, subject to the limitations set forth in this
Agreement, upon delivery to the Company of timely written notice of exercise,
accompanied by full payment of the Option Price of such Affected Option for the
Option Shares with respect to which such Affected Option is exercised.  The
Option Price may be paid by delivering a certified check or wire transfer of
immediately available funds to the order of the Company.  The person entitled to
the shares so purchased shall be treated for all purposes as the holder of such
shares as of the close of business on the date of exercise and certificates for
the shares of stock so purchased shall be delivered to the person so entitled
within a reasonable time, not exceeding thirty (30) days, after such exercise.


3.           Rights as Stockholder.  Optionee or a permitted transferee of the
Options shall have no rights as a stockholder of the Company with respect to any
shares of common stock subject to such Option prior to his or her exercise of
such Affected Option.


4.           Adjustment of Purchase Price and Number of Shares.  The number and
kind of securities purchasable upon the exercise of these Affected Options and
the Option Prices for such Options shall be subject to adjustment from time to
time, as provided in Schedule A attached hereto.
 
5.    Investment Representation.  Optionee represents and warrants to the
Company that Optionee is acquiring these Affected Options and the Option Shares
for Optionee's own account for the purpose of investment and not with a view
toward resale or other distribution thereof in violation of the Securities Act
of 1933, as amended ("1933 Act").  Optionee acknowledges that the effect of the
representations and warranties is that the economic risk of any investment in
the Affected Options and Option Shares must be borne by the Optionee for an
indefinite period of time.  This representation and warranty shall be deemed to
be a continuing representation and warranty and shall be in full force and
effect upon such exercise of the Affected Options granted hereby.


6.           Exercisability.  The Affected Options shall be exercisable only by
Optionee, subject to the terms herein, during his lifetime or by his assigns,
heirs, executors or administrators, as the case may be.  The Affected Options
granted hereunder and the Option Shares underlying the Options may only be
assigned in compliance with Section 7 herein and applicable securities laws.


7.           Non-Transferability.


(a)           Optionee shall not sell, transfer, assign, pledge for a loan,
margin, hypothecate or exchange the Affected Options or the Option Shares,
except pursuant to the laws of descent, for a period of two (2) years from the
date of grant.


(b)           Optionee recognizes that the Option Shares received pursuant to
this Agreement will be subject to various restrictions on sale and/or transfer,
including but not limited to, the restrictions imposed by Rule 144 under the
1933 Act.  Notwithstanding any rights that Optionee may possess under the 1933
Act and any applicable state securities laws, Optionee hereby agrees that he or
she shall not be entitled, and the Company shall be under no obligation, to
remove the resale restriction from these Affected Options.  Optionee
additionally agrees that the Company is under no obligation to remove the resale
restriction from any number of Option Shares exceeding ten percent (10%) of the
average weekly trading volume in the Company's securities during the ninety (90)
days preceding the intended sale.


8.           Miscellaneous.


(a)           Amendment and Restatement; Termination of Other Agreements.  This
Agreement constitutes an amendment, modification and restatement of the Original
Option Agreement and sets forth the entire understanding of the parties hereto
with respect to the Affected Options and Option Shares, and supersedes the
Original Option Agreement and all other prior arrangements or understandings
among the parties regarding such matters.


(b)           Notices.  Any notices required hereunder shall be deemed to be
given upon the earlier of the date when received at, or (i) the third business
day after the date when sent by certified or registered mail, (ii) the next
business day after the date sent by guaranteed overnight courier, or (iii) the
date sent by telecopier or delivered by hand, in each case, to the addresses set
forth below:
 
 If to the Company:   
Far East Energy Corporation     363 N. Sam Houston Parkway     Suite 380    
Houston, TX 77060     Attention:  Michael R. McElwrath        
With copies to:    
Baker & McKenzie LLP
    2300 Trammell Crow Center      2001 Ross Avenue      Dallas, Texas 75201    
 Attn:  W. Crews Lott        
If to the Optionee:    
Thomas Williams
    1030 West 25th Street     Houston, Texas 77008  

 
or to such other addresses as the parties may specify in writing.


(c)           Amendments and Waivers.  The provisions of this Agreement may not
be amended or terminated unless in a writing signed by the Optionee and the
Company.


(d)           Binding Effect.  This Agreement will bind and inure to the benefit
of the respective successors (including any successor resulting from a merger or
similar reorganization), assigns, heirs, and personal representatives of the
parties hereto.


(e)           Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Texas.  Venue shall lie
only in the State and Federal Courts in and for the County of Harris, Texas as
to all disputes arising under this Agreement, and such venue is hereby consented
to by the parties hereto.


(f)           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be considered to be an original instrument and
to be effective as of the date first written above.  Each such copy shall be
deemed an original, and it shall not be necessary in making proof of this
Agreement to produce or account for more than one such counterpart.


(g)           Interpretation.  Unless the context of this Agreement clearly
requires otherwise, (i) references to the plural include the singular, the
singular the plural, the part the whole, (ii) references to one gender include
all genders, (iii) "or" has the inclusive meaning frequently identified with the
phrase "and/or" and (iv) "including" has the inclusive meaning frequently
identified with the phrase "but not limited to."  The section and other headings
contained in this Agreement are for reference purposes only and shall not
control or affect the construction of the Agreement or the interpretation
thereof in any respect.


[SIGNATURE PAGE FOLLOWS]

 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed, or have caused this Agreement
to be executed, as of the day and year first above written.



 
FAR EAST ENERGY CORPORATION
 
OPTIONEE
               
By:
/s/Michael R. McElwrath
 
/s/Thomas Williams
Michael R. McElwrath
 
Thomas Williams
Chief Executive Officer
   




 
[Signature page to Amended and Restated Nonqualified Stock Option Agreement]
 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE A


Adjustment of Purchase Price and Number of Shares


1.           Adjustment.  The number and kind of securities purchasable upon the
exercise of each Affected Option and the Option Price of such Affected Option
shall be subject to adjustment from time to time upon the happening of certain
events as follows:


(a)           Reclassification, Consolidation or Merger.  At any time while an
Option remains outstanding and unexpired, in case of (i) any reclassification or
change of outstanding securities issuable upon exercise of such Affected Option
(other than a change in par value, or from par value to no par value per share,
or from no par value per share to par value or as a result of a subdivision or
combination of outstanding securities issuable upon the exercise of such
Affected Option), (ii) any consolidation or merger of the Company with or into
another corporation (other than a merger with another corporation in which the
Company is a continuing corporation and which does not result in any
reclassification or change, other than a change in par value, or from par value
to no par value per share, or from no par value per share to par value, or as a
result of a subdivision or combination of outstanding securities issuable upon
the exercise of such Affected Option), or (iii) any sale or transfer to another
corporation of the property of the Company as an entirety or substantially as an
entirety, the Company, or such successor or purchasing corporation, as the case
may be, shall without payment of any additional consideration therefor, execute
a new option providing that the holder of such option shall have the right to
exercise such new option (upon terms not less favorable to the holder than those
then applicable to such option) and to receive upon such exercise, in lieu of
each share of Common Stock theretofore issuable upon exercise of such option,
the kind and amount of shares of stock, other securities, money or property
receivable upon such reclassification, change, consolidation, merger, sale or
transfer.  Such new option shall provide for adjustments which shall be as
nearly equivalent as may be practicable to the adjustments provided for in this
Section 1 of Schedule A.  The provisions of this subsection 1(a) shall similarly
apply to successive reclassifications, changes, consolidations, mergers, sales
and transfers.


(b)           Subdivision or Combination of Shares.  If the Company at any time
while an Affected Option remains outstanding and unexpired, shall subdivide or
combine its Capital Stock, the Option Price of such Affected Option shall be
proportionately reduced, in case of subdivision of such shares, as of the
effective date of such subdivision, or, if the Company shall take a record of
holders of its Capital Stock for the purpose of so subdividing, as of such
record date, whichever is earlier, or shall be proportionately increased, in the
case of combination of such shares, as of the effective date of such
combination, or, if the Company shall take a record of holders of its Capital
Stock for the purpose of so combining, as of such record date, whichever is
earlier.


(c)           Stock Dividends.  If the Company at any time while an Option is
outstanding and unexpired shall pay a dividend in shares of, or make other
distribution of shares of, its Capital Stock, then the Option Price of such
Affected Option shall be adjusted, as of the date the Company shall take a
record of the holders of its Capital Stock for the purpose of receiving such
dividend or other distribution (or if no such record is taken, as at the date of
such payment or other distribution), to that price determined by multiplying
such Option Price in effect immediately prior to such payment or other
distribution by a fraction (a) the numerator of which shall be the total number
of shares of Capital Stock outstanding immediately prior to such dividend or
distribution, and (b) the denominator of which shall be the total number of
shares of Capital Stock outstanding immediately after such dividend or
distribution.  The provisions of this subsection 1(c) shall not apply under any
of the circumstances for which an adjustment is provided in subsection 1(a) or
1(b).


(d)           Liquidating Dividends, Etc.  If the Company at any time while an
Affected Option is outstanding and unexpired makes a distribution of its assets
to the holders of its Capital Stock as a dividend in liquidation or by way of
return of capital or other than as a dividend payable out of earnings or surplus
legally available for dividends under applicable law or any distribution to such
holders made in respect of the sale of all or substantially all of the Company's
assets (other than under the circumstances provided for in the foregoing
subsections (a) through (c)), the holder of such Affected Option shall be
entitled to receive upon the exercise hereof, in addition to the shares of
Common Stock receivable upon such exercise, and without payment of any
consideration other than the Option Price of such Affected Option, an amount in
cash equal to the value of such distribution per share of Common Stock
multiplied by the number of shares of Common Stock which, on the record date for
such distribution, are issuable upon exercise of such Affected Option (with no
further adjustment being made following any event which causes a subsequent
adjustment in the number of shares of Common Stock issuable upon the exercise
hereof), and an appropriate provision therefor should be made a part of any such
distribution.  The value of a distribution which is paid in other than cash
shall be determined in good faith by the Board of Directors.


2.           Notice of Adjustments.  Whenever any of the Option Price of an
Affected Option or the number of shares of Common Stock purchasable under the
terms of such Affected Option at that Option Price shall be adjusted pursuant to
Section 1 hereof, the Company shall promptly make a certificate signed by its
President or a Vice President and by its Treasurer or Assistant Treasurer or its
Secretary or Assistant Secretary, setting forth in reasonable detail the event
requiring the adjustment, the amount of the adjustment, the method by which such
adjustment was calculated (including a description of the basis on which the
Company's Board of Directors made any determination hereunder), and the Option
Price and number of shares of Common Stock purchasable at that Option Price
after giving effect to such adjustment, and shall promptly cause copies of such
certificate to be mailed (by first class and postage prepaid ) to the registered
holder of such Affected Option.



 
 

--------------------------------------------------------------------------------

 

NOTICE OF EXERCISE


(To be signed only upon exercise of Affected Option)


TO: Far East Energy Corporation


The undersigned, the owner of Affected Option to purchase ___________ shares of
Common Stock of Far East Energy Corporation, a Nevada corporation ("Far East"),
hereby irrevocably elects to exercise such Affected Option and herewith pays for
the shares by giving Far East a personal check or wire transfer in the amount of
the Option Price as specified in the Agreement.  The undersigned requests that
the certificates for such shares be delivered to them according to instructions
indicated below.


DATED this ___ day of _____________ 200__.









  By:      

   

 

                                                            




Instructions for delivery:
 

 

                   




























 
 

--------------------------------------------------------------------------------

 
